      Case 2:20-cv-00306-MHT-CSC Document 7 Filed 05/27/20 Page 1 of 1



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


JEFFERY ALLEN McCLELLAN,             )
                                     )
       Plaintiff,                    )
                                     )          CIVIL ACTION NO.
       v.                            )            2:20cv306-MHT
                                     )                 (WO)
DR. TIMOTHY STONE,                   )
                                     )
       Defendant.                    )

                                  ORDER

      It is ORDERED that:

      (1)    Plaintiff’s      motion     for    emergency     injunction

(doc. no. 5) is construed as containing both a motion

for   a     temporary    restraining      order    and   a   motion      for

preliminary injunction.

      (2) The motion for temporary restraining order is

denied.       The motion for preliminary injunction remains

pending      for   consideration       and     recommendation     by     the

United States Magistrate Judge.

      DONE, this the 27th day of May, 2020.

                                      /s/ Myron H. Thompson
                                   UNITED STATES DISTRICT JUDGE
